Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                                  Page 1 of 12 PageID 181



                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

HASSEH, EL BEY,                                         §
                                                        §
         Plaintiff,                                     §
                                                        §
                                                        §
v.                                                      §        Civil Action No. 2:20-cv-00073-Z-BR
                                                        §
CONRAD DOMINGUEZ, et al.,                               §
                                                        §
         Defendants.                                    §

               DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND
         MARK GRONEMAN’S MOTION TO DISMISS PURSUANT TO
RULE 12(b)(6), AND, IN THE ALTERNATIVE, DEFENDANTS’ MOTION FOR MORE
  DEFINITE STATEMENT PURSUANT TO RULE 12(e) AND BRIEF IN SUPPORT

TO THE HONORABLE COURT:

         COME NOW the Defendants City of Vega (hereinafter “City”), Chad Harris (hereinafter

“Harris”), and Mark Groneman (hereinafter “Groneman”) (collectively “Defendants”) and file

their Motion to Dismiss Pursuant to Rule 12(b)(6), and, alternatively, Defendants’ Motion for

More Definite Statement Pursuant to Rule 12(e) and Brief in Support in the above-styled case.

Defendants would show the Court as follows:1

                                                         I.
                                                      SUMMARY

         The pro se Plaintiff’s Verified Complaint is ambiguous as to what alleged actions Plaintiff

Hasseh, El Bey (hereinafter “Plaintiff”) attributes to each Defendant.2 In most places the Plaintiff



1
 Chad Harris is the Vega City Marshal. Mark Groneman is the Mayor of Vega, Texas.
2
 The Fifth Circuit applies Iqbal pleading requirements to pro se pleadings. It stated in one case: “Though ‘pro se
complaints are held to less stringent standards than formal pleadings drafted by lawyers,’ we have recognized that
such complaints must ‘plead enough facts to state a claim to relief that is plausible on its face’ in light of the Supreme
Court's decision in Ashcroft v. Iqbal.” See Champion v. United States, 421 F. App'x 418, 423 (5th Cir. 2011) (quoting
Bustos v. Martini Club Inc., 599 F.3d 458, 461–62 (5th Cir. 2010) (emphasis added)).
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                              Page 2 of 12 PageID 182



attributes conduct to “Defendants”—plural—without identifying the particular Defendant. See

Pl.’s Comp. at ¶¶ 14, 18-19, 21, 24, 26-27, 29-34, 38-42, 44-45, 47, 50-55, 57-59, 62-65, 67-69

(ECF 3). Plaintiff failed to plead facts of the alleged misconduct with particularity as the law

requires in claims against public officials for certain civil rights claims. See, e.g., Crawford-El v.

Britton, 523 U.S. 574, 596-97 (1998) (discussing the court’s ability to order a Rule 7(a) reply or

grant a defendant’s motion for more definite statement under Rule 12(e) when qualified immunity

is at issue); Robbins v. Oklahoma, 519 F.3d 1242, 1249 & n.2 (10th Cir. 2008). Qualified

immunity will be asserted for the proper Defendants in a later pleading. A more definite statement

is needed so that qualified immunity can be addressed at the outset of the litigation.

           As set forth below, however, some of the allegations are clear and are therefore subject to

this Motion to Dismiss Pursuant to Rule 12(b)(6). The remaining vague/unclear allegations are

subject to the Motion to Dismiss Pursuant to Rule 12(e), and the Court should order that an

amended complaint be filed with greater factual specificity and particularity on those issues.

                                              II.
                         BACKGROUND AND REQUEST TO TAKE JUDICIAL NOTICE

           This civil rights lawsuit3 arises out of a traffic stop initiated by a DPS Trooper, Defendant

Conrad Dominguez. See Pl.’s Comp. at ¶¶ 9-16 (ECF 3). The Plaintiff was a passenger in the

vehicle and alleges that he and the driver are tribal citizens of a tribal government. Id. at ¶ 7. The

Plaintiff and his companion, El Yumbe, El Bey, were arrested and transported to the jail in Vega,

Texas. He alleges that “Defendants conspired with two unnamed state troopers (DOES 1-10),

Brent Warden, dba BRENT WARDEN, Chad Harris, CITY of VEGA, COUNTY of OLDHAM,

TEXAS[,] DEPARTMENT OF PUBLIC SAFETY and STATE OF TEXAS to search plaintiff

without a warrant.” Id. at ¶ 14. He alleges that DPS Trooper Conrad Dominguez pointed a gun at


3
    A nearly identical lawsuit filed by Plaintiff El Yumbe, El Bey has Cause No. 2:20-cv-00074-Z-BR.

DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                                       PAGE 2
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                     Page 3 of 12 PageID 183



his head without a warrant, id. at ¶ 15, and that the “Defendants offered no remedy to cure their

violation of plaintiff’s federal protected rights.” Id. at ¶ 17. He further alleges that he was held in

the jail for seven days “without plaintiff’s consent”, and that he “was made to give up his

fingerprints and likeness” at the jail. Id. at ¶ 20. He further alleges that the “Defendants’

unreasonable search and unlawful seizure interfered with plaintiff’s tribal ministerial duties as a

citizen of a tribal government,” id. at ¶ 21, and that entitles the Plaintiff to compensation under 42

U.S.C. § 1983 because of the “wrongful trespass against plaintiff, which is a personal injury to

plaintiff.” Id. at ¶ 26. Plaintiff specifically references the Fourth, Fifth, Sixth, and Eighth

Amendments of the United States Constitution. Id. at ¶ 23.

       The Plaintiff fails to tell the Court that the traffic stop resulted from speeding, the search

of the vehicle revealed that they were traveling with marijuana, and that Plaintiff and his

companion failed to provide their real names. The Plaintiff and his companion, El Yumbe, El Bey,

have been charged with possession of marijuana and giving a false name to Trooper Dominguez.

The Court is requested to take judicial notice of the complaint and information pending in the

County Court of Oldham County, Texas; Cause Nos. 4201 (TEX. PEN. CODE § 38.02; Failure to

Identify) and OCR-20F-042 (TEX. HEALTH & SAFETY CODE § 481.121(b)(3); Possession of

Marijuana). See ECF 19, Exhibits C, D.

                                              III.
                              RULE 12(b)(6) STANDARD OF REVIEW

       “In deciding a Rule 12(b)(6) motion to dismiss, the court evaluates the sufficiency of

[plaintiff's] complaint by accepting all well-pleaded facts as true, viewing them in the light most

favorable to the plaintiff.” See Bramlett v. Med. Protective Co. of Fort Wayne, Ind., 855 F.Supp.2d

615, 618 (N.D. Tex. 2012) (Fitzwater, C.J.) (quoting In re Katrina Canal Breaches Litig., 495 F.3d

191, 205 (5th Cir. 2007)) (internal quotation marks and alteration omitted).            To survive a


DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                                PAGE 3
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                   Page 4 of 12 PageID 184



defendant’s motion to dismiss under Rule 12(b)(6), the plaintiff must plead “enough facts to state

a claim to relief that is plausible on its face.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id.; see also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right to

relief above the speculative level[.]”). “[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘shown’—‘that the pleader is entitled to relief.’” See Iqbal, 556 U.S. at 679 (quoting Rule 8(a)(2))

(alteration omitted).

        Furthermore, under Rule 8(a)(2), a pleading must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Although “the pleading standard Rule 8

announces does not require ‘detailed factual allegations,’” it demands more than “‘labels and

conclusions.’” See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). And “‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at

555).

        Under a Federal Rule of Civil Procedure 12(b)(6) level, a claim will only have facial

plausibility when the pleaded factual content allows the court to draw a reasonable inference the

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937,

1940, 173 L. Ed. 2d 868 (2009). Dismissal is warranted “if the complaint lacks an allegation

regarding a required element necessary to obtain relief.” See Blackburn v. City of Marshall, 42

F.3d 925, 931 (5th Cir. 1995). Further, a dismissal under Rule 12(b)(6) is proper when “an



DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                              PAGE 4
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                      Page 5 of 12 PageID 185



affirmative defense or other bar to relief appears on the face of the complaint.” See Garrett v.

Commonwealth Mortg. Corp. of America, 938 F.2d 591, 594 (5th Cir. 1991).

                                                  IV.
                                 RULE 12(e) STANDARD OF REVIEW

        Alternatively, Federal Rule of Civil Procedure 12(e) provides that a motion for more

definite statement may be filed when “... a pleading to which a responsive pleading is permitted is

so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading

....” FED. R. CIV. P. 12(e). Although the motion is generally disfavored due to the great liberality

of Federal Rule of Civil Procedure 8, see Babcock & Wilcox Co. v. McGriff, Seibels & Williams,

Inc., 235 F.R.D. 632, 633 (E.D. La. 2006), some circumstances or types of cases make such a

motion appropriate. See Rutter Group Pract. Guide FEDERAL CIVIL PROCEDURE BEFORE TRIAL—

NATIONAL EDITION (“Rutter Group”), Ch. 9 ¶¶ 9:354-9:355.2 (2020 ed.). “Rule 12(e) motions are

more likely to be granted where the complaint is so general that ambiguity arises in determining

the nature of the claim or the parties against whom the claim is being made.” See Rutter Group,

Ch. 9 ¶ 9:354 (emphasis added).

                                           V.
                  PLAINTIFF’S CLAIMS AGAINST CITY OF VEGA, CHAD HARRIS,
                         AND MARK GRONEMAN MUST BE DISMISSED

        Plaintiff sues all individual Defendants “individually and in their official capacities.” See

Pl.’s Comp. at ¶ 2. It is well established that a suit against a governmental official in his official

capacity is not a suit against the individual, for the real party in interest is the entity. See Kentucky

v. Graham, 473 U.S. 159, 166 (1985); Goodman v. Harris Cty., 571 F.3d 388, 395 (5th Cir. 2009).

Defendant City of Vega contends that it and the official capacity claims must be dismissed.

        The Plaintiff’s Verified Complaint fails to make any allegation which would hold the City

of Vega liable for a purported constitutional violation such as a violation of 42 U.S.C. § 1983.


DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                                  PAGE 5
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                     Page 6 of 12 PageID 186



Plaintiff fails to allege or cite any unconstitutional customs or policies. Further, Plaintiff failed to

plead any facts that would tend to show a pattern or history of unconstitutional actions. Plaintiff

fails to meet his burden of pleading a well-pleaded complaint. Specifically, Plaintiff fails to plead

with particularly as to the official capacity claim and claims against the City of Vega, Harris, or

Groneman. Therefore, Plaintiff’s Verified Complaint must be dismissed.

       The United States Supreme Court has "consistently refused to hold municipalities liable

under a theory of respondeat superior." See Board of County Com'rs of Bryan County OK v. Brown,

520 U.S. 397, 403 (1997); see also Hinojosa v. Butler, 547 F.3d 285, 296 (5th Cir. 2008). The

Supreme Court has recognized very narrow circumstances in which a municipality may be held

liable for the conduct of its employees, even if such conduct is unconstitutional. See Monell v.

New York City Dep’t of Social Serv., 436 U.S. 658, 694 (1978); see also Snyder v. Trepagnier, 142

F.3d 791, 795 (5th Cir. 1998). A municipality may only be liable under § 1983 if the execution of

its policy or custom deprives a plaintiff of a constitutionally protected right. See Brown, 520 U.S.

at 403. Thus,

                “[I]t is not enough for a § 1983 plaintiff merely to identify conduct
                properly attributable to the [government entity]. The plaintiff must
                also demonstrate that, through its deliberate conduct, the
                [government entity] was the 'moving force' behind the injury
                alleged. That is, a plaintiff must show that the [government entity's]
                action was taken with the requisite degree of culpability and must
                demonstrate a direct causal link between the [government entity's]
                action and the deprivation of federal rights.” See id.

       Therefore, beyond proof of a deprivation of rights, any municipality’s liability under

§ 1983 requires proof of three elements: (1) an official policy (or custom), of which (2) a policy

maker can be charged with actual or constructive knowledge, and (3) a constitutional violation

whose “moving force” is that policy (or custom). See Pineda v. City of Houston, 291 F.3d 325,

328 (5th Cir. 2002); see also Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)


DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                                 PAGE 6
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                     Page 7 of 12 PageID 187



(stating the three elements as: (1) a policymaker; (2) an official policy; and (3) a violation of

constitutional rights whose “moving force” is the policy or custom).

        Because the Plaintiff fails to raise sufficient facts in his Verified Complaint that would

impose governmental liability, his official capacity claim and claim against the City of Vega must

be dismissed. Furthermore, the Plaintiff pleads only allegations of an isolated incident, which is

also insufficient to state an official capacity claim against the City of Vega. Considerably more

facts are needed to “establish both the requisite fault on the part of the municipality, and the causal

connection between the ‘policy’ and the constitutional deprivation.” City of Oklahoma City v.

Tuttle, 471 U.S. 808, 813 (1985); City of Canton v. Harris, 489 U.S. 378 (1989). The Plaintiff’s

failure to do so clearly indicates that there is no basis upon which he may be granted relief against

the City of Vega or its officials.

        Allegations of an isolated incident are insufficient to show the existence of a custom or

policy regarding inadequate training or supervision. See Rodriguez v. Avita, 871 F.2d 552, 554

(5th Cir. 1989). “Isolated violations are not the persistent, often repeated constant violations that

constitute custom and policy.” Bennett v. City of Slidell, 728 F.2d 762, 768 n. 3 (5th Cir. 1984).

To demonstrate a municipal custom or policy under § 1983, a plaintiff must allege:

                a pattern of similar incidents in which citizens were injured or
                endangered by intentional or negligent police misconduct and/or
                that serious incompetence or misbehavior was general or
                widespread throughout the police force.

Languirand v. Hayden, 717 F.2d 220, 227 (5th Cir. 1983).

        The Plaintiff further fails to allege any policy that was officially adopted or promulgated

by the City of Vega through its final policy makers, and fails to show a custom or widespread

practice so pervasive that it has become the force of law for the County. Pineda v. City of Houston,

291 F.3d 325, 328 (5th Cir. 2002), held that an official policy may be shown through:


DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                                PAGE 7
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                    Page 8 of 12 PageID 188



               1. A policy statement, ordinance, regulation, or decision that is
               officially adopted and promulgated by the municipality's lawmaking
               officers or by an official to whom the lawmakers have delegated
               policy-making authority; or

               2. A persistent, widespread practice of city officials or employees
               which, although not authorized by officially adopted and
               promulgated policy, is so common and well settled as to constitute
               a custom that fairly represents municipal policy. Actual or
               constructive knowledge of such custom must be attributable to the
               governing body of the municipality or to an official to whom that
               body had delegated policy-making authority. Actions of officers or
               employees of a municipality do not render the municipality liable
               under § 1983 unless they execute official policy as above defined.

See id. (footnote omitted); see also Burge v. St. Tammany Parish, 336 F.3d 363, 369 (5th Cir.

2003); Webster v. City of Houston, 735 F.2d 838, 842 (5th Cir. 1984) (en banc) (“If actions of city

employees are to be used to prove a custom for which the municipality is liable, those actions must

have occurred for so long or so frequently that the course of conduct warrants the attribution to the

governing body of knowledge that the objectionable conduct is the expected, accepted practice of

city employees”). Any policy statement, ordinance, regulation, or decision must be officially

adopted. The Plaintiff has failed to plead any policy statement, ordinance, regulation, or decision

that was officially adopted by the City of Vega. Consequently, the Plaintiff’s claims against the

City of Vega, Harris, and Groneman are inviable because they wholly fail to meet well-settled

pleading standards. See Iqbal, 556 U.S. at 678.

       Consistent with the commonly understood meaning of “custom,” proof of random acts or

isolated incidents are not sufficient to show the existence of a custom or policy. See Fraire v. City

of Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992) (citing Rodriguez, 871 F.2d at 554; Palmer v.

City of San Antonio, 810 F.2d 514, 516 (5th Cir. 1987)); Campbell v. City of San Antonio, 43 F.3d

973, 977 (5th Cir. 1995) (quoting Bennett v. City of Slidell, 728 F.2d 762, 768 n. 3 (5th Cir. 1984)).

Only if a plaintiff shows that his injury resulted from a “permanent and well settled” practice may


DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                               PAGE 8
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                  Page 9 of 12 PageID 189



liability attach for injury resulting from a local government custom. See City of St. Louis v.

Praprotnik, 485 U.S. 112, 127 (1988) (quoting Adickes v. S. H. Kress & Co., 398 U.S. 144, 168

(1970)). The Plaintiff may not infer a policy or custom merely because harm allegedly resulted

from some interaction with the City of Vega and its officials. Colle v. Brazos Cnty., 981 F.2d 237,

245 (5th Cir. 1993); see also Oklahoma City v. Tuttle, 471 U.S. 808, 820–24, reh'g denied, 473

U.S. 925 (1985) (finding error in jury instructions that permit jurors to infer the existence of

improper policies from a single unconstitutional act).

       Without proof—or at the Rule 12 stage, allegations—of a recurring pattern, a claim based

upon a custom or policy must fail. See Piotrowski v. City of Houston, 237 F.3d 567, 581 (5th Cir.

2001) (“A customary municipal policy cannot ordinarily be inferred from single constitutional

violations.”) “Isolated violations are not the persistent, often repeated, constant violations that

constitute custom and policy as required for municipal Section 1983 liability.” Bennett v. City of

Slidell, 728 F.2d 762, 768 n. 3 (5th Cir. 1984).

       For liability to attach on this basis, actual or constructive knowledge of the custom must

be attributable to the governing body of the municipality or to an official with policy-making

authority. Pineda, 291 F.3d at 328. In addressing an unconstitutional policy or custom, the Court

must not only determine what custom or activity is at issue, and whether such activity rises to the

level of municipal liability, but also whether any individual with final policy-making authority

established those patterns.

       In this case, the Plaintiff has not made any allegations that what the City of Vega and its

employees are alleged to have done is something more than an isolated incident and he does not

set forth an unconstitutional custom or policy of the City of Vega. Plaintiff’s allegations do not

rise to the standards required by Iqbal and Twombly.



DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                            PAGE 9
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                   Page 10 of 12 PageID 190



                                         VI.
                       PLAINTIFF’S CLAIMS AGAINST CHAD HARRIS,
                 AND MARK GRONEMAN AS INDIVIDUALS MUST BE DISMISSED

       Plaintiff’s Verified Complaint fails to make any allegation that would hold Harris or

Groneman liable for a purported constitutional violations such as a violation of 42 U.S.C. § 1983.

Plaintiff fails to meet his burden of articulating a well-pleaded complaint as required by Iqbal and

Twombly. Specifically, Plaintiff fails to plead with particularly any facts that would tend to show

on its face that Harris or Groneman, as individuals, violated Plaintiff’s rights.          Therefore,

Plaintiff’s complaints against Harris and Groneman, as individuals, must be dismissed.

                                     VII.
 THE PLAINTIFF SHOULD BE REQUIRED TO FILE AN AMENDED COMPLAINT WITH GREATER
   SPECIFICITY AS TO WHAT EACH OF THE DEFENDANTS ARE ALLEGED TO HAVE DONE.

       Due to the ambiguous pleadings in Plaintiff’s Verified Complaint, it is impossible to

identify what each of the twenty-seven Defendants are alleged to have done. As such, Defendants

are unable to raise specific defenses or answers to the allegations. For example, Mark Groneman

is employed as the Mayor of the City of Vega. Groneman did not conduct a traffic stop nor did he

search Plaintiff or arrest Plaintiff. How then should Groneman know which claims to answer when

Plaintiff alleges “Defendants”, all twenty-seven, committed unconstitutional searches and

seizures. He cannot. The same logic and reasoning applies to each named Defendant, and as such

to the City of Vega and Vega City Marshal Chad Harris. The Court should dismiss Plaintiff’s

complaint and require Plaintiff to file a well-plead complaint with sufficient factual specificity and

particularity that each Defendant may properly and adequately respond.

                                               VIII.
                                              PRAYER

       Plaintiff’s allegations do not meet the standards as set forth by the Supreme Court in Iqbal

and Twombly. Further, Plaintiff fails to allege complaints sufficient to breach the threshold of


DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                              PAGE 10
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                    Page 11 of 12 PageID 191



governmental immunity with respect to the Defendants City of Vega, Chad Harris, and Mark

Groneman in their official capacities and as individuals.

         WHEREFORE, PREMISES CONSIDERED, Defendants City of Vega, Chad Harris, and

Mark Groneman respectfully request the Court dismiss with prejudice all claims pursuant to Rule

12(b)(6), or, in the alternative, require Plaintiff to file a more definite statement pursuant to Rule

12(e).

                                               Respectfully submitted,

                                               SPROUSE SHRADER SMITH PLLC
                                               John Massouh, SBN 24026866
                                               Email: john.massouh@sprouselaw.com
                                               C. Eric Vickers, SBN 24118577
                                               Email: eric.vickers@sprouselaw.com
                                               Physical: 701 S. Fillmore, Suite 500 (79101)
                                               Mailing: P.O. Box 15008
                                               Amarillo, Texas 79105-5008
                                               Tel: (806) 468-3300; Fax: (806) 373-3454

                                               /s/ John Massouh
                                               John Massouh

                                               ATTORNEYS FOR DEFENDANTS
                                               CITY OF VEGA, CHAD HARRIS, AND
                                               MARK GRONEMAN


                             NOTICE OF ELECTRONIC FILING

       I, John Massouh, certify that I have caused to be filed electronically a true and correct
copy of the foregoing pleading, in accordance with the Electronic Case Files system of the
Northern District of Texas, on this 22nd day of June, 2020.


                                               /s/ John Massouh
                                               John Massouh




DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                              PAGE 11
Case 2:20-cv-00073-Z-BQ Document 21 Filed 06/22/20                 Page 12 of 12 PageID 192



                                CERTIFICATE OF SERVICE

        I, John Massouh, certify that a true and correct copy of the foregoing pleading has been
served on Plaintiff via U.S. Mail and on all Defendants and counsel of record via electronic
service this 22nd day of June 2020, as follows:

               Hasseh, El Bey
               304 South Jones Boulevard, #180
               Las Vegas, Nevada 89107
               Plaintiff

               Office of the Attorney General, Texas
               Ken Paxton
               Jeffrey C. Mateer
               Ryan L. Bangert
               Darren L. McCarty
               Shanna E. Molinare
               Christopher Lee Lindsey
               Email: Christopher.Lindsey@oag.texas.gov
               Attorneys for Defendants DPS, THP, AYALA & Whittenton

               Matt D. Matzner
               Morgan Day Vaughan
               Crenshaw, Dupree & Milam, L.L.P.
               P.O. Box 64479
               Lubbock, Texas 79464-4479
               Email: mmatzner@cdmlaw.com
               Email: mvaughan@cdmlaw.com
               Attorneys for Defendants Oldham County, Texas, Don R. Allred, Kent Birdsong,
               Roger Morris III, Brent Warden, Shawn Ballew, and Justin Watts



                                             /s/ John Massouh
                                             John Massouh

       8801.178 / 1135386_1




DEFENDANTS’ CITY OF VEGA, CHAD HARRIS, AND MARK GRONEMAN’S MOTION TO DISMISS
AND MOTION FOR MORE DEFINITE STATEMENT AND BRIEF                                           PAGE 12
